Citation Nr: 1727069	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  11-32 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for a skin disability of the bilateral feet, claimed as blistering, to include as secondary to service-connected diabetes mellitus, type II.

2. Entitlement to service connection for a right knee disability.

3. Entitlement to service connection for hypertension, to include as due to herbicide exposure and/or as secondary to service-connected diabetes mellitus, type II, or service-connected coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Veteran served honorably while on active duty in the United States Air Force from May 1966 to November 1969.  A portion of the Veteran's service was fulfilled in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In May 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the evidentiary record (VACOLS).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Legacy Content Manager (LCM).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  

In August 2015, the Board remanded the Veteran's appeal for further development.  After completion of the requested development at the RO, the case has since returned to the Board for further appellate review.  
FINDINGS OF FACT

1. The Veteran's bilateral skin condition of the feet is not secondary to a service-connected disability or due to his military service.

2. The Veteran's right knee disability is not due to his military service.

3. Hypertension was not shown in service or within the initial post-separation year; hypertension diagnosed many years after service is not etiologically related to service, to include herbicide exposure, nor is it aggravated by service-connected diabetes mellitus, type II, or coronary artery disease.


CONCLUSIONS OF LAW

1. The criteria for a grant of service connection for a skin disorder are not met, to include as secondary to a service-connected disability.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.10 (2016).

2.  The Veteran's right knee disability was not incurred during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on each claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

I.  VA's Duty to Notify and Assist

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159 (b) (2016).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this appeal, in October 2008 & 2009 pre-rating letters, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate and complete his service connection claims, including his and VA's respective responsibilities in obtaining such evidence and information.  The January 2009 & 2010 rating decisions reflect the initial adjudication of the claim after issuance of these letters.  Hence, the October 2008 & 2009 letters meet the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, service personnel records, VA treatment records, private treatment records, and multiple statements from the Veteran and physicians.  The Veteran was also afforded a multiple VA examinations-before and after the August 2015 Board remand.  The Board finds that the post-remand medical opinions are adequate to decide the issues as they are predicated on consideration of the Veteran's claims file.  Additionally, the examiners provided opinions with supporting rationales based on sound medical principles.  In sum, the Board finds that the RO has substantially complied with the August 2015 remand directives such that no further action is necessary in this regard.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Through the November 2015 Supplemental Statement of the Case (SSOC), the Jackson RO again denied the Veteran's three claims now considered by the Board.  The decision of the RO was made after review of the new medical opinion(s), which resulted from the Board's August 2015 remand directive(s).  Additionally, the RO collected and compiled the Veteran's information requested through the Board's August 2015 remand.  As a result, the Jackson RO completed substantial, requisite compliance with Board's directives, and no further action is required from the Agency of Original Jurisdiction (AOJ).  See Stegall, 11 Vet. App. 268.  In November 2015, the Veteran's representative, DAV, acknowledged receipt of the SSOC, waived further review from the Jackson RO, and requested that the Board proceed with consideration of the Veteran's claims.

As previously noted, the Veteran was also provided an opportunity to set forth his contentions during a hearing in May 2015.  In Bryant v. Shinseki, 23 Vet App. 488   (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" (or a Veterans Law Judge (VLJ) with the Board) who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned VLJ specifically noted the issues on appeal, advised the Veteran of the basis for the RO's denial, and advised him of the evidence necessary to substantiate his claims. 
 
Thus, the Board finds that, to the extent possible, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional available evidence that needs to be obtained in order to fairly decide this appeal, nor have they argued that any error or deficiency in the accomplishment of the duties to notify and assist have prejudiced the Veteran in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available but not yet part of the claims file.  Accordingly, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

II. Service connection

In general, a service connection claim may be granted for a disability resulting from a disease or injury incurred in, or aggravated by, active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010)(quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  In each case where service connection for any disability is sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

 Alternatively, when a disease at 38 C.F.R. § 3.309 (a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III. Service connection for a skin disability of the bilateral feet

Through his statements and 2015 hearing testimony, the Veteran avers that the blistering he endures on his feet is related to, or exasperated, by his diabetes mellitus, type II.  Neither the Veteran nor his counsel have argued or contended that the bilateral feet skin condition was incurred in, or aggravated by, active-duty military service.  Moreover, the Veteran's Service Treatment Records are wholly silent about any skin condition that would lead the Board to conclude that a direct service-connection claim is warranted for this particular condition.  Accordingly, service connection on a direct basis is not warranted.  

The crux of the Veteran's argument for his bilateral feet condition is that his service-connected diabetes mellitus, type II aggravates the skin condition and blistering he endures on his feet.  To support his contention, the Veteran offers the medical opinion of a physician, dated March 2012.  

In March 2012, a physician offered a conclusory statement, "diabetics have foot ulcers."  The doctor did not offer any support or analysis for this succinct conclusion.  Further, there is no indicating that the physician reviewed the Veteran's treatment records and he indicated that he had not treated the Veteran or reviewed treatment records.  In essence, the physician offered an unsupported, four-word conclusory statement about diabetics in general.  This type of conclusory medical opinion is not warranted probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").

In an April 2012 statement, a nurse practitioner who had treated the Veteran for several years noted that the Veteran had blisters that were "unique to diabetic individuals."  However, the nurse practitioner did not provide a rationale for her conclusion.  Accordingly, the Board affords the opinion little probative value.  

Prior to the August 2015 Board remand, the Veteran received two VA examinations for his feet condition (July and August 2013).  At the conclusion of both examinations, the medical diagnosis for the Veteran's foot condition was dyshidrosis.  Moreover, the medical providers opined that the Veteran's bilateral feet condition was less likely than not caused by, or the result of, the veteran's service-connected diabetes mellitus, type II.   As these opinions did not address whether the Veteran's bilateral feet condition was aggravated by diabetes mellitus, the Board remanded this claim for an addendum medical opinion in August 2015.

In the addendum opinion, dated October 2015, the dermatologist noted that the Veteran does not have diabeticum or keratosis.  He opined that "dyshidrosis is not caused by diabetes mellitus . . .."  He supported his medical opinion with "the literature does not support a direct connection between elevated blood glucose and flare of dyshidrosis."  The examiner disagreed with the opinion reached by the nurse practitioner as the Veteran's records did not support a finding of bullosis diabeticum or keratosis and the medical literature did not support a connection between elevated blood glucose and flare of dyshistrosis.  

The Board places great probative weight on the opinion reached by the October 2015 examiner as it was rendered following review of pertinent medical history and treatment records.  Further, unlike the prior opinion from the nurse practitioner, the examiner provided a detailed rationale for the opinion reached and considered pertinent medical literature.  

For the reasons and bases discussed above, the Board finds that the preponderance of the evidence is against the Veteran's secondary service-connection claim for a bilateral skin condition of his feet.  Accordingly, secondary service connection is not warranted for his skin condition.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to secondary service connection for skin condition of the feet.  As such, that doctrine is not applicable in the instant appeal of this claim, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

IV. Service connection for a right knee disability

The Veteran asserts that service connection is warranted on the basis that he developed a right knee disorder due to an in-service trauma.  See May 2015 Hearing Testimony.  In his hearing testimony, and throughout the claims file, the in-service trauma is clearly depicted as a fall off an airplane wing.

During his May 2015 testimony (before the undersigned VLJ), the Veteran testified that he had right knee surgery (circa 1980), and the surgeon had since passed away.  When VA contacted the non-government facility, the Sports Medicine & Orthopedic Center (SMOC) indicated that the Veteran's records only went back to 1993.  Specifically, SMOC revealed that, "(n)o medical records found relating to the examination, evaluation and treatment of (the Veteran's) knees, as generated in the regular course of the medical practice . . .."  Despite the lack of private treatment records for the right knee condition, the Board must consider and weigh the additional evidence for this right knee direct service-connection claim.

In November 2015, in substantial compliance with the August 2015 Board remand, the Veteran was afforded a VA examination for his right knee disability.  After reviewing the Veteran's claim file and an examination of the Veteran, the reporting medical provider confirmed the presence of the first two elements of a service-connection claim: 1) a current disability, which is knee joint osteoarthritis and 2) an in-service incurrence, which was a fall off the wing of an Air Force aircraft in 1969.  When addressing the third service-connection element, however, the VA medical provider opined that, "(t)he condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  

To the extent that the Veteran himself contends that a medical relationship exists between his current right knee disability and the in-service injury that occurred in 1969, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009).  In the instant case, however, the Board finds the question as to the etiology of the Veteran's current right knee disability is a question that requires medical expertise to answer.  While the Veteran is competent to describe symptoms which he has knowledge of, an opinion regarding the etiology of his right knee disability is not within the competence of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  Thus, the November 2015 medical opinion is the most probative in its finding that it is less likely than not that the Veteran's degenerative joint disease was a result of the injury that the Veteran incurred in service.

For the analysis of continuity of symptomatology since service, the Board finds the evidence does not support such a conclusion.  The Veteran's separation examination report is negative for any treatment, complaint, or diagnosis pertinent to the Veteran's right knee, which weighs against a finding of continuity.  The Veteran was not diagnosed with bilateral knee osteoarthritis until many years after service.  See October 23, 2015 C & P Examination Note in LCM.   Since there was a significant period of time between his in-service injury and his post-service symptoms (for the right knee disability), the Board concludes that the weight of the evidence is against a finding of any continuity of symptomatology.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000). 

As noted earlier, service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101 , 1112, 1113, 1137 ; 38 C.F.R. §§ 3.307, 3.309. 

In this instance, however, service connection for arthritis on a presumptive basis is not warranted as the record does not show any evidence of arthritis manifesting within one year of the Veteran's separation from Air Force duty.  For this analysis, the earliest evidence of arthritis of the right knee is in September 2015.  See October 23, 2015 C & P Examination Note in LCM.  Accordingly, service connection for arthritis on a presumptive basis is not warranted.
 
For the reasons and bases discussed above, the Board finds that the preponderance of the evidence is against the right knee disability claim.  Accordingly, service connection is not warranted for a right knee disability.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right knee disability.  As such, that doctrine is not applicable in the instant appeal of this claim, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


V. Service connection for hypertension

Since the Veteran served in the Republic of Vietnam, the Board presumes that he was exposed to an herbicide agent.  See 38 C.F.R. §§ 3.307.  Hypertension, however, is not a disease identified as presumptively associated with herbicide exposure.  38 C.F.R. § 3.309(e).  Nevertheless, the statutory and regulatory provisions governing presumptive service connection for certain diseases deemed to be associated with herbicide exposure is a legal consideration rather than a medical consideration.  Meaning, the exclusion of hypertension from the list of disabilities for which a presumption may be assigned does not preclude a grant of service connection on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

An additional, possible presumption exists for certain chronic diseases, such as hypertension.  A presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection when the requirements for application of the presumption are not met.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

In other words, hypertension shall be considered to have been incurred in service, although not otherwise established during the period of service, if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  Here, after prolonged and careful review of the Veteran's claims file, the Board does not find a diagnosis for hypertension during the Veteran's service period or the following one-year period.  

During his May 2015 hearing, the Veteran testified that he was not treated for hypertension during service.  Service treatment records show no complaints or findings for hypertension, and the Veteran denied high blood pressure on the history portion of his Air Force examinations.  The highest reading recorded during the applicable period occurred on May 2, 1966, and it does not satisfy the medical criteria for high blood pressure and/or hypertension.  

Because a diagnosis for hypertension was not diagnosed until more than a decade after active-duty service, the Veteran cannot substantiate an in-service incurrence, which is a second, requisite element of a direct service-connection claim.  38 C.F.R. § 3.303(a).  Service connection for hypertension on a direct basis is, therefore, denied. 

Service connection may also be granted for a disability which is proximately due to, or the result of, a service-connected disability. 38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under section 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc).  

Here, the Veteran claims that his hypertension is secondary to, or aggravated by, his service-connected diabetes mellitus, type II and/or service-connected coronary artery disease.  Moreover, at his Board hearing, the Veteran stated that a VA provider had indicated that there was a positive correlation between his hypertension and service-connected conditions. 

Given the Board's need for a competent medical opinion to substantiate the Veteran's secondary service-connection claim, the claims file was thoroughly reviewed for the provider identified during the Veteran's hearing testimony.  The identified medical practitioner made notes in November and December 2008; March, May, July, August, and October 2009; April, May, October, November, and December 2010; and January and April 2011.  Nowhere in the practitioner's notes was an implication or statement that the Veteran's service-connected disabilities caused or aggravated his hypertension disability.  Additionally, the review of the remainder of the claims file for a medical opinion does not reveal any competent medical evidence that would substantiate the Veteran's hypertension claim on a secondary basis. 

The Board has considered all of the Veteran's submitted statements and testimony.  These reflect the Veteran's belief that his hypertension was caused by herbicide exposure or caused and/or aggravated by his service-connected diabetes mellitus, type II or coronary artery disease.  (The Board has already addressed herbicide exposure above.)  

Hypertension is not susceptible to lay observation, and the etiology is complex.  As such, the Board finds that the Veteran is not competent to provide a medical opinion on this matter.  See Kahana v. Shinseki, 24 Vet. App. 428, 438   (2011); see also Jandreau v. Nicholson, 492 F.3d. 1372 (2007); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Considering the entire claims file before the Board, the only competent and probative evidence is contrary to an award of service connection on a secondary basis.  The most recent, October 2015 VA examination does not in any way suggest that the Veteran's service-connected disabilities aggravate his hypertension.  In fact, the reporting physician opined that, "it is my medical opinion that it is less likely as not (less than 50/50 probability) that the Veteran's hypertension was permanently aggravated by Veteran's diabetes and/or his coronary artery disease."

The reporting VA physician delivered his October 2015 opinion after reviewing the Veteran's entire claims file, which includes prior medical examinations and opinions, and conducting an examination of the Veteran.   The physician's opinion is entitled to additional weight for this secondary service-connection claim, because it specifically notes that medical literature does not support a link (for aggravation) between the Veteran's service-connected disabilities and hypertension.

The Board observes that the Veteran has not provided any favorable medical opinion linking his hypertension to service-connected disabilities. Although he testified that a VA medical practitioner told him that diabetes and/or coronary artery disease aggravates his hypertension, VA treatment records do not document a medical conclusion of that nature.

Weighing the evidence, the Board finds that the preponderance of the evidence is against the Veteran's hypertension claim.  Therefore, the hypertension claim is denied.  As the evidence is not roughly in equipoise, there is no doubt to resolve. 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App at 53.


ORDER

Service connection for a skin condition of the feet is denied. 

Service connection for a right knee disability is denied.

Service connection for hypertension is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


